1
2
3
4
5
                       UNITED STATES DISTRICT COURT
6
                      CENTRAL DISTRICT OF CALIFORNIA
7
                                    WESTERN DIVISION
8
9
     LUX EAP, LLC, a Wyoming Limited              Case No.: ED CV 17-1359-DMG (SPx)
10   Liability Company,
11                     Plaintiff,                 FINAL JUDGMENT [149]
12
     vs.
13
     KATHLEEN A. BRUNER, ROBERT
14   BRUNER, ROBERT BURKE,
     COMMUNITY ACTION EMPLOYEE
15   ASSISTANCE PROGRAM, INC., a
     Non-Profit California corporation, and
16   JOHN/JANE DOES 1-10,
17                     Defendants.
18   /
     KATHLEEN A. BRUNER,
19   ROBERT BRUNER,
20                     Counterclaimants,
21   vs.
22   LUX EAP, LLC, a Wyoming Limited
     Liability Company, PHIL NEUMAN,
23   COLIN C. CONNER II, JOHN
     GORZYNSKI, and JOHN/JANE DOES
24   1-10 inclusive,
25                  Counterdefendants.
     _________________________________
26   _/
27
28



                                              1
1          WHEREAS, the Court’s Order Re Defendants and Counterclaimants
2    Kathleen A. and Robert Bruner’s Motion for Partial Summary Judgment [106] (the
3    “Summary Judgment Order”) entitles Defendants/Counterclaimants Kathleen A.
4    and Robert Bruner (the “Bruners”) to a judgment on liability on their breach of
5    contract counterclaim against Plaintiff/Counterdefendant LUX EAP, LLC (“Lux”);
6
     and
7
           WHEREAS, the Bruners, on one hand, and Lux and Counterdefendants Phil
8
     Neuman, and Colin Conner (collectively with Lux, the “Lux Parties”), on the other
9
     hand, entered into (i) a partial settlement agreement (the “Partial Settlement”) at a
10
     settlement conference conducted on January 25, 2019 before Magistrate Judge
11
     Pym, the terms of which are set forth in the transcript of the January 25, 2019 court
12
     record [Doc. # 146]; and (ii) a Stipulation Implementing Partial Settlement [Doc. #
13
     149] (the “Stipulation”); and
14
           WHEREAS pursuant to the Partial Settlement and the Stipulation, Lux,
15
     while reserving its right to appeal the Summary Judgment Order upon the issuance
16
     of a final judgment, has agreed that the Bruners’ contract damages consist of two
17
     million eight hundred forty-three thousand seven hundred ninety-nine dollars
18
     ($2,843,799); and
19
           WHEREAS pursuant to the Partial Settlement and the Stipulation, Lux has
20
21
     also agreed that prejudgment interest on the Bruners’ contract damages amounts to

22   two hundred eighty-nine thousand eight hundred thirty-three dollars and seventy-

23   six cents ($289,833.76), which brings the total amount of a judgment on the

24   Bruners’ contract counterclaim to three million one hundred thirty-three thousand
25   six hundred thirty-two dollars and seventy-six cents ($3,133,632.76); and
26         WHEREAS pursuant to the Partial Settlement and the Stipulation, the
27   Bruners have agreed to dismiss their remaining counterclaims without prejudice;
28         IT IS HEREBY ORDERED, ADJUDGED, and DECREED as follow:
           1.     Judgment is hereby entered in favor of the Bruners and against Lux on

                                               2
1    the Bruners’ breach of contract counterclaim in the amount of three million one
2    hundred thirty-three thousand six hundred thirty-two dollars and seventy-six cents
3    ($3,133,632.76).
4          2.     The Bruners’ remaining counterclaims are hereby dismissed without
5    prejudice.
6
           IT IS SO ORDERED.
7
8
     DATED: March 1, 2019                  _______________________________
9                                          DOLLY M. GEE
10
                                           UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
